DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis is required for the head encapsulation unit mitigating contact of an airborne virus or bacteria from contacting facial hair and head hair (claim 1, lines 1-2).
Claim Objections
Claim 1 is objected to because of the following informalities:  
“and head hair and for” in claim 1, line 2 should be amended to recite --and head hair of a user and for--
“a user” in claim 1, line 3 should be amended to recite --the user--
“a person head” in claim 1, line 14 should be amended to recite --the user’s head--
“a user’s” in claim 1, line 16 should be amended to recite --the user’s--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “the expanded position’ in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3, 5, and 6, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188.
Regarding claim 1, Richardson discloses a head encapsulation unit for mitigating contact of an airborne virus or bacteria from contacting eyes, nose, ears, mouth, facial hair and head hair and for mitigating spread of virus by a user when the user is infected and contagious (fig. 2 and col. 2, lines 32-37, the hood can encapsulate the claimed facial features, and it has a filter which would provide some form of a barrier to viruses), the head encapsulation unit comprising: a body 12 defining an interior volume (fig. 2, the interior volume of the hood 12 encapsulating the head), the body 12 including: a bottom portion (annotated fig. A below, the bottom of the hood beneath the filter 18); a transparent front panel 14 having a first cutout (annotated fig. A and col. 5, lines 35-42); and a top portion (annotated fig. A, the upper portion of the hood 12 above filter 18); a filter 18 removably attachable to the first cutout (col. 5, lines 40-42 and 60-65); a seal 60 attached to the bottom portion of the body 12, the seal 60 including: a strap (fig. 2 and col. 6, lines 30-32); a through hole in the bottom portion of the body 12 being sufficiently large so that a person’s head is insertable through the through hole of the bottom portion to wear the head encapsulation unit (fig. 2 and col. 1, lines 7-9, the hood 12 being fittable over a person’s head).
Richardson is silent on the seal including: a strap; a base; and cushion; wherein the strap is removably attachable to the base, the cushion providing a seal against a user’s neck when the strap is pulled and attached to the base.
However, Schleich teaches an analogous head encapsulation unit a (fig. 1) comprising a seal q/q1/q1/t including a strap q1; a base q1; and a cushion t (figs. 1-3 and lines 42-79, left band q1 being a strap, right band q1 being a base strap at the base of the helmet, and t being a lining of leather to offer a snug, soft fit, and thus providing cushion); wherein the strap q1 is removably attachable to the base q1 (figs. 2 and 3, the left band and right bands q1/q1 are removably tied to each other), the cushion t providing a seal against a user’s neck when the strap q1 is pulled and attached to the base q1 (lines 57-79, lining t forms a tight snug fit with folds u to form a gas-proof closure when the bands q1/q1 are drawn together and tied; the gas proof closure can prevent contaminated air from entering the interior of the body of the helmet a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the seal of Richardson with the seal including: a strap; a base; and cushion; wherein the strap is removably attachable to the base, the cushion providing a seal against a user’s neck when the strap is pulled and attached to the base, as taught by Schleich, to offer a snug, comfortable, gas-proof closure around the neck (lines 61-72).

    PNG
    media_image1.png
    745
    641
    media_image1.png
    Greyscale

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Walz 1,004,507 and Kozawa 5,864,887.
Regarding claim 2, Richardson in view of Schleich discloses the claimed invention as discussed above.
Richardson further discloses the body 12 including a housing 16 and a transparent layer 14 (fig. 2 and col. 5, lines 35-39, the rear section 16 may be opaque and can be considered a housing for the rear part of the head; section 14 is transparent), the body 12 being fabricated from a resilient and flexible material (col. 4, lines 16-18, flexible material; according to thefreedictionary.com, resilient means “having resilience; able to spring back to an original form or position after compression, stretching, etc.; flexible”).
Richardson in view of Schleich is silent on the body being resiliently biased to an expanded position and collapsible to a collapsed position.
However, Walz teaches a hood for covering the head (fig. 1) comprising a body 19 that is resiliently biased to an expanded position and collapsible to a collapsed position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to the expanded position and thus bias the body/covering 19 to an expanded position; p. 1, lines 96-101, the hood can collapse).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body of Richardson in view of Schleich to be resiliently biased to an expanded position and collapsible to a collapsed position, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort, and collapsibility would allow the hood to “be folded into comparatively small space for transportation and storing away” (p. 1, lines 28-31).
 Richardson in view of Schleich further in view of Walz is silent on the head encapsulation unit further comprising a strap for holding the housing in the collapsed position, a first end of the strap being attached to a first side of a frame of the body, a second end of the strap being removably attached to a second side of the frame of the body.
However, Kozawa teaches a head encapsulation unit 1 (fig. 3) comprising a strap 8 for holding the housing in a collapsed position (figs. 5-7 and col. 2, lines 11-22, where the housing is considered the rear section of the body 2 (similarly to Richardson’s housing); strap 8 is used to keep the body 2 of the encapsulation unit in the collapsed position as shown in the figures), a first end 11a of the strap 8 being attached to a first side of a frame of the body 2, a second end 11b of the strap 8 being removably attached to a second side of the frame of the body 2 (figs. 6 and 7 and col. 2, lines 18-22, where the ends 11a/b of strap 8 are used to secure the overall structure of body 2 into the collapsed position; please note, according to thefreedictionary.com, a frame is “a general structure or system”).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to have provided the head encapsulation unit of Richardson in view of Schleich further in view of Walz with a strap for holding the housing in the collapsed position, a first end of the strap being attached to a first side of a frame of the body, a second end of the strap being removably attached to a second side of the frame of the body, as taught by Kozawa, to maintain a collapsed position and prevent the head encapsulation unit from unwantedly expanding.
Regarding claim 5, Richardson in view of Schleich further in view of Walz and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich is silent on the housing being resiliently biased to the expanded position.
However, Walz further teaches the housing being resiliently biased to the expanded position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to the expanded position and thus bias the housing/rear section of the covering 19 to an expanded position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the housing of Richardson in view of Schleich further in view of Walz and Kozawa to be resiliently biased to the expanded position, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort; furthermore, the collapsed position of the housing would allow it to be stored away (p. 1, lines 28-35).
Regarding claim 6, Richardson in view of Schleich further in view of Walz and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich is silent on a wire rod frame resiliently biased so that the housing is in the expanded position, the wire rod being bendable to traverse the housing to the collapsed position.
However, Walz further teaches a wire rod frame 16 resiliently biased so that the housing is in the expanded position, the wire rod 16 being bendable to traverse the housing to the collapsed position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to expand the rear section/housing of cover 19, and capable of being bent to fold down with the cover 19 as in p. 1, lines 96-101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the head encapsulation unit of Richardson in view of Schleich further in view of Walz and Kozawa with a wire rod frame resiliently biased so that the housing is in the expanded position, the wire rod being bendable to traverse the housing to the collapsed position, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort, and collapsibility would allow the hood to “be folded into comparatively small space for transportation and storing away” (p. 1, lines 28-31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Walz 1,004,507, Kozawa 5,864,887, and McGuiness H1316.
Regarding claim 3, Richardson in view of Schleich further in view of Walz and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich further in view of Walz and Kozawa is silent on the bottom portion being stretchable.
However, McGuiness teaches a head encapsulation unit 10 also being comprised of a body 13 with an analogous bottom portion that is stretchable (fig. 1 and col. 1, lines 43-47, hood 13 (which includes the bottom portion beneath the filter 23 and tube) can be made of nylon, which is elastic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bottom portion of Richardson in view of Schleich further in view of Walz and Kozawa to be stretchable, as taught by McGuiness, to allow better conformity to the body, which may increase comfort.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Morgan et al. 3,958,275.
Regarding claim 4, Richardson in view of Schleich discloses the claimed invention as discussed above.
Richardson in view of Schleich is silent on the cushion being fabricated from silicone, vinyl, neoprene or a closed cell foam.
However, Morgan teaches an analogous cushion 46 for the neck (fig. 2) that is fabricated from silicone, vinyl, neoprene (col. 3, lines 46-48) or a closed cell foam.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the cushion of Richardson in view of Schleich to be fabricated from silicone, vinyl, neoprene or a closed cell foam, as taught by Morgan, to be “water impervious, flexible and stretchable” (col. 3, lines 47-48).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/874,492 (reference application, hereinafter “Application ‘492”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of conflicting Application ‘492 anticipate the claims of the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant Application, the conflicting Application ‘492 anticipates the entirety of claim 1.
Regarding claim 2 of the instant Application, the conflicting Application ‘492 anticipates the entirety of claim 2.
Regarding claim 3 of the instant Application, the conflicting Application ‘492 anticipates the entirety of claim 3.
Regarding claim 4 of the instant Application, the conflicting Application ‘492 anticipates the entirety of claim 4.
Regarding claim 5 of the instant Application, the conflicting Application ‘492 anticipates the entirety of claim 5.
Regarding claim 6 of the instant Application, the conflicting Application ‘492 anticipates the entirety of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. US 5,016,625.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786